On Application for Rehearing.
The counsel for the appellee in this case consented that we might correct any errors in our former judgment without delay or a new trial. We proceed to do so now.
We erred.iu stating that the item of the account for amount paid to the widow Mrs. Liles was opposed in the opposition to the account.
We were led into the error by the answer of the appellee praying for an amendment in this particular, by the brief of the appellee, and by the silence of' the defendant on that point. The proees verbal of the sale of the property of the succession shows that the property was sold to Mrs. Liles; but as this item was not specially opposed, we erred in making any change in the account as to that item.
It is therefore ordered and adjudged that our former decree be so amended as to reduce the judgment against Charles II. Morrison to the sum of six hundred and ninety-three dollars and five cents, for which judgment should originally have been rendered, and for which judgment is now rendered.